783 N.W.2d 325 (2010)
WOODWARD NURSING CENTER, INC., Plaintiff-Appellant, and
Meer J. Deen, Plaintiff,
v.
MEDICAL ARTS, INC., Defendant-Appellee, and
A1 International Medical Personnel, Kevin Price, and Karen Droz, Defendants.
Docket No. 140963. COA No. 295297.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the March 12, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.